—Appeal from a judgment of Wayne County Court (Sirkin, J.), entered February 3, 2000, convicting defendant after a nonjury trial of, inter alia, burglary in the third degree.
*967It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of burglary in the third degree (Penal Law § 140.20), criminal mischief in the fourth degree (§ 145.00 [1]), criminal possession of a controlled substance in the seventh degree (§ 220.03) and petit larceny (§ 155.25). Defendant contends that he was intoxicated at the time of his statements to the police and thus those statements were involuntary and should have been suppressed. Defendant failed to raise that ground in support of his suppression motion and therefore failed to preserve his contention for our review (see CPL 470.05 [2]). In any event, the record establishes that the statements were voluntary (see People v Robertson, 286 AD2d 863, lv denied 97 NY2d 760).
Contrary to defendant’s further contention, the evidence is legally sufficient to support the conviction of burglary, criminal mischief and petit larceny (see People v Bleakley, 69 NY2d 490, 495). Defendant testified that he entered the bar to take the money at issue, but he believed that he had permission to do so. The owner of the bar, however, testified that defendant did not have permission to enter the bar after hours, to damage property, or to take money. Thus, there is a “valid fine of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury on the basis of the evidence at trial” (id.).
Defendant received effective assistance of counsel (see People v Baldi, 54 NY2d 137, 147), and the sentence is not unduly harsh or severe. We have reviewed defendant’s remaining contention and conclude that it lacks merit. Present — Pine, J.P., Hurlbutt, Kehoe, Gorski and Lawton, JJ.